Citation Nr: 1227241	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-06 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to March 1945.  The Veteran died in March 2008, and the Appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO) and a September 2011 Board remand.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1. The Veteran died in March 2008, at the age of 84. The certificate of death listed the immediate cause of death as intracranial hemorrhage. 

2. At the time of the Veteran's death, service connection was in effect for gunshot wound, right thigh, with moderately severe injury to hamstring muscles, Group XIII, and moderate injury to mesial thigh muscles, Group XV, rated as Group XIII severe, evaluated as 40 percent disabling; gunshot wound, right thigh, with severe injury to quadriceps, Group XIV, evaluated as 40 percent disabling; and entitlement to a total disability rating based on individual unemployability, effective 
November 19, 2004. 

3. There is no competent and probative evidence linking the cause of the Veteran's death to his active military service or to a service-connected disorder. 



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for dependency and indemnity compensation (DIC) benefits, notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See 38 U.S.C.A. § 5103(a); see also Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The RO's April 2008 notice letter did not meet these 

requirements.  Accordingly, in September 2011, the Board remanded the issue to the RO to provide the Appellant with the additional notice required.  Id.

A letter dated in September 2011 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Hupp, 21 Vet. App. at 352 ; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  The Appellant's claim was readjudicated in a June 2012 supplemental statement of the case.  The purpose behind the notice requirement has also been satisfied because the Appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.

As to VA's duty to assist, the Veteran's service treatment records and his relevant post-service treatment records have been associated with the claims file.  Although the duty to assist includes obtaining a medical opinion when such is necessary to make a decision on the claim, a VA examination was not required as medical questions presented by this appeal were sufficiently satisfied by the evidence already of record.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. §§ 3.159(c)(4); see also 20.901 (2011); see also Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a 

presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty from April 1943 to March 1945.  A March 2008 certificate of death indicated that the Veteran died in March 2008, at the age of 84.  The certificate of death listed the immediate cause of death as intracranial hemorrhage.  No underlying causes of death were listed.  In 
March 2008, the Appellant submitted a claim of entitlement to service connection for the cause of the Veteran's death, which was denied by a rating decision in 
July 2008.  In September 2011, the Board remanded the Appellant's claim for further development in order to comply with VA's duty to notify and assist.  See 38 U.S.C.A. § 5102, 5103, 5103A.  As the subsequent September 2011 letter provided the requisite notice elements, the Board finds that the RO substantially complied with the September 2011 remand directives and, thus, a remand for curative action is not warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Appellant's claim was readjudicated in a June 2012 supplemental statement of the case and then remitted to the Board for further appellate review.

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2011).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be 

shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).  If the evidence shows that the veteran died of a disorder that was ultimately related to his military service, the requirements do not require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected."  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

At the time of the Veteran's death, service connection was in effect for gunshot wound, right thigh, with moderately severe injury to hamstring muscles, Group XIII and moderate injury to mesial thigh muscles, Group XV, rated as Group XIII severe, evaluated as 40 percent disabling; gunshot wound, right thigh, with severe injury to quadriceps, Group XIV, evaluated as 40 percent disabling; and entitlement to individual unemployability effective November 19, 2004.  The Appellant asserts that the Veteran's service-connected disabilities were causally connected to the Veteran's intracranial hemorrhage.  Alternatively, the Appellant asserts that the Veteran's intracranial hemorrhage was caused by hypertension, which she contends was caused or aggravated by posttraumatic stress disorder (PTSD) due to the Veteran's active military service.

The Veteran's service treatment records are negative for any findings or diagnoses of intracranial hemorrhage. 

Private treatment records from February 2004 and March 2004 show the Veteran was treated for an infection "at the site of his old war injury."  The record demonstrates the Veteran was treated with penicillin.

Private treatment records from February 2008 and March 2008 show that the Veteran was hospitalized for an intracranial hemorrhage.  A computed tomography scan of the Veteran's head showed a large intraparenchymal hemorrhage involving the left temporal, parietal, and frontal lobes.  The private medical physician noted that the Veteran's "only past medical problem was hypertension."  The impression was acute respiratory failure; intracranial hemorrhage, most likely secondary to hypertension; systemic hypertension; possible chronic obstructive pulmonary disease; and first-degree heart block, probably related to intracranial bleed.  

A March 2008 letter from a private physician, Dr. S., reports that the Veteran was admitted to the hospital in February 2008 due to an acute cerebral hemorrhage and that the Veteran expired in March 2008.  Dr. S. stated that the Veteran had been a patient of his for many years and that he had treated the Veteran for hernia repair; duodenal ulcer; polypectomy; degenerative disk disease; osteoarthritis; hypertension; cerebral vascular disease; pulmonary tuberculosis; diverticulosis; cardiomegaly; shingles; rheumatic heart disease; peripheral vascular disease; chronic obstructive pulmonary disease; and a gunshot wound to the right thigh and leg incurred in the Army in 1943.

As stated above, the Veteran's service treatment records do not show evidence of an intracranial hemorrhage.  Further, there is no competent evidence in the record demonstrating the Veteran's intracranial hemorrhage was etiologically related or causally connected to his active military service.  The February 2008 private treatment records report that the Veteran's intracranial hemorrhage was most likely secondary to hypertension.  The Veteran's service treatment records are negative for any findings or diagnoses of hypertension.  Although the March 2008 letter from Dr. S. indicates that the Veteran was treated for hypertension in the past, Dr. S. does not provide an opinion regarding the etiology of the Veteran's hypertension, to include a possible link to the Veteran's active military service.  The competent 

evidence of record does not demonstrate that hypertension was etiologically related or causally connected to the Veteran's active military service.

The Board has also expanded the cause of death to include all of the diagnoses found in the February 2008 private treatment impression.  In this respect, Dr. S's statement shows the Veteran had previously been treated for chronic obstructive pulmonary disease.  However, the Veteran's service treatment records do not demonstrate treatment for or a diagnosis of chronic obstructive pulmonary disease.  Additionally, there is no competent evidence of record suggesting a link between chronic obstructive pulmonary disease and the Veteran's active military service or a service-connected disorder.  Dr. S. does not provide an opinion regarding the etiology of the Veteran's chronic obstructive pulmonary disease.  As such, the probative medical evidence of record does not show that chronic obstructive pulmonary disease, as one of the causes of the Veteran's death, was etiologically related or causally connected to the Veteran's active military service or a service-connected disorder.  

With regard to acute respiratory failure and first-degree heart block, the Veteran's service treatment records do not show evidence of these disorders.  The only medical evidence regarding the etiology of these disorders is the February 2008 impression that the Veteran's first-degree heart block was "probably related to intracranial bleed."  Therefore, the medical evidence of record does not demonstrate an etiological or causal link between the causes of the Veteran's death and his active military service or a service-connected disorder. 

The private treatment records from February 2004 and March 2004 show the Veteran was treated for an infection of his service-connected gunshot wound; however, the February 2008 private treatment records show only a relevant history of hypertension, and do not indicate that any current infection or history of infection 

was related to the Veteran's cause of death.  The probative medical evidence of record does not show that the Veteran's service-connected disabilities were one of the immediate or underlying causes of death, or etiologically related to the cause of death.  The probative medical evidence also does not demonstrate that the Veteran's service-connected disabilities contributed substantially or materially to cause death; combined to cause death; or aided or lent assistance to the production of death.
 
The Appellant and the Veteran's family members also contend that the Veteran had PTSD as the result of his active duty service, and that the Veteran's PTSD had caused or aggravated his hypertension, thereby contributing to the Veteran's death.  The Veteran's service treatment records do not demonstrate treatment for or a diagnosis of PTSD.  Further, the record does not demonstrate a diagnosis of PTSD at any time during the pendency of the appeal.  While the lay statements are competent evidence as to observable symptomatology, the statements do not provide competent evidence of a diagnosis of PTSD.  See Barr v. Nicholson, 
21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  Similarly, the Board does not find the lay statements provided by the Appellant and the Veteran's family members to be competent evidence that the Veteran's hypertension or his cause of death were etiologically related or causally connected to PTSD symptoms or the Veteran's active military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The only competent medical evidence of record addressing the etiology of the immediate cause of death listed on the Veteran's certificate of death is the February 2008 private treatment record stating that intracranial hemorrhage was "most likely secondary to hypertension."  In this regard, there is no competent and 

probative evidence of record linking hypertension or intracranial hemorrhage to the Veteran's active military service or to a service-connected disorder.  Moreover, the evidence of record does not demonstrate that the other possible causes of the Veteran's death were etiologically related or causally connected to active military service.  Furthermore, there is no evidence that a disease incurred in or aggravated by active military service was the principal or contributory cause of death.  For these reasons, service connection for the cause of the Veteran's death is not warranted.  

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


